IN THE SUPREME COURT OF TEXAS
                            ______________________

                            Misc. Docket No. 17-9069
                            ______________________


                           ORDER OF SUSPENSION
                             Hon. Hilary H. Green

       Pursuant to Article 5, Section 1-a(6)A of the Texas Constitution, and Rule 15(b)
of the Texas Procedural Rules for the Removal or Retirement of Judges, the State
Commission on Judicial Conduct has recommended the immediate suspension, without
pay, of the Honorable Hilary H. Green, Justice of the Peace for Precinct 7, Place 1,
Houston, Harris County, Texas.

       Having considered the Commission’s Request, it is the Order of the Supreme
Court of Texas that the Honorable Hilary H. Green, Justice of the Peace for Precinct 7,
Place 1, Houston, Harris County, Texas, be immediately suspended from office, without
pay, effective July 7, 2017, pursuant to Article 5, Section 1-a(6)A of the Texas
Constitution, and Rule 15(b) of the Texas Procedural Rules for the Removal or
Retirement of Judges, pending final disposition by the Commission of the charges against
Respondent.

       As ordered by the Supreme Court of Texas, in chambers,

                                           With the Seal thereof affixed at the
                                           City of Austin

                                           This 7th day of July, 2017.



                                           __________________________________
                                           ____________________________________
                                           BLAKE A. HAWTHORNE, CLERK
                                           SUPREME COURT OF TEXAS